 OAO 435             Case       4:20-cv-00335-SHR
                                     Administrative Office of theDocument         55 Filed 02/08/21 Page
                                                                  United States Courts                    1 of 1 USE ONLY
                                                                                                      FOR COURT
 AZ Form (Rev. 10/2018)                                                                                                DUE DATE:
                                                  TRANSCRIPT ORDER

1. NAME                                                                             2. PHONE NUMBER                    3. DATE
           Janet M. Howe                                                                602-351-8187                              2/8/2021
4. FIRM NAME
                 PERKINS COIE LLP
5. MAILING ADDRESS                                                                  6. CITY                            7. STATE         8. ZIP CODE
                        2901 North Central Avenue, Suite 2000                                 Phoenix                    AZ                  85012
9. CASE NUMBER                          10. JUDGE                                                            DATES OF PROCEEDINGS
    CV-20-00335-TUC-SHR                                Scott H. Rash                11.   2/5/2021                     12.
13. CASE NAME                                                                                               LOCATION OF PROCEEDINGS
    Hennessy-Waller et al v Snyder                                                  14.   Tucson                       15. STATE AZ
16. ORDER FOR
9 APPEAL                                9      CRIMINAL                             9     CRIMINAL JUSTICE ACT            BANKRUPTCY
9    NON-APPEAL                         ✔
                                        9      CIVIL                                9     IN FORMA PAUPERIS               OTHER (Specify)

17. TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested.)

                PORTIONS                                    DATE(S)                             PORTION(S)                           DATE(S)
    9VOIR DIRE                                                                        9TESTIMONY (Specify)
    9OPENING STATEMENT (Plaintiff)
    9OPENING STATEMENT (Defendant)
    9CLOSING ARGUMENT (Plaintiff)                                                     9PRE-TRIAL PROCEEDING
    9CLOSING ARGUMENT (Defendant)
    9OPINION OF COURT
    9JURY INSTRUCTIONS                                                              ✔9OTHER (Specify)         2/5/21     Entire Hearing Transcript
    9SENTENCING
    9BAIL HEARING
18. ORDER
                        ORIGINAL + 1               FIRST          # OF                DELIVERY INSTRUCTIONS
  CATEGORY             (original to Court,                     ADDITIONAL                                                        ESTIMATED COSTS
                                                   COPY                                  (Check all that apply.)
                     copy to ordering party)                     COPIES
     30 DAYS                   9                       9                                   PAPER COPY
     14 DAYS                   9                       9
7 DAYS(expedited)              9                       ✔
                                                       9                             ✔      PDF (e-mail)
     3 DAYS
                               9                       9
      DAILY
                               9                       9                                   ASCII (e-mail)
     HOURLY                    9                       9
    REALTIME                                                                        E-MAIL ADDRESS
                                                                                     JHowe@perkinscoie.com
CERTIFICATION (19. & 20.) By signing below, I certify that I will pay all charges
                        (deposit plus additional).
                                                                                    NOTE: IF ORDERING MORE THAN ONE FORMAT,
19. SIGNATURE    s/Janet M. Howe                                                    THERE WILL BE AN ADDITIONAL CHARGE.
20. DATE   2/8/2021
TRANSCRIPT TO BE PREPARED BY
                                                                                    ESTIMATE TOTAL

                                                                                    PROCESSED BY                           PHONE NUMBER
ORDER RECEIVED                                     DATE               BY

DEPOSIT PAID                                                                        DEPOSIT PAID

TRANSCRIPT ORDERED                                                                  TOTAL CHARGES

TRANSCRIPT RECEIVED                                                                 LESS DEPOSIT
ORDERING PARTY NOTIFIED
                                                                                    TOTAL REFUNDED
TO PICK UP TRANSCRIPT

PARTY RECEIVED TRANSCRIPT                                                           TOTAL DUE


                    DISTRIBUTION:                COURT COPY           TRANSCRIPTION COPY             ORDER RECEIPT       ORDER COPY
